Order, Supreme Court, New York County (Paula Omansky, J.), entered on or about March 12, 1996, which denied defendant-appellant’s motion to dismiss the complaint for lack of jurisdiction, unanimously affirmed, without costs.
The record amply supports the IAS Court’s finding of defendant’s presence in New York by reason of the business that was done here on its behalf by its wholly owned New York subsidiary (Frummer v Hilton Hotels Intl., 19 NY2d 533, cert denied 389 US 923). Service pursuant to CPLR 311 was effected through the personal delivery of process on one of defendant’s directors at her New York residence. Concur— Wallach, J. P., Rubin, Williams and Andrias, JJ.